Title: To Thomas Jefferson from Thomas Jefferson Randolph, 17 February 1826
From: Randolph, Thomas Jefferson
To: Jefferson, Thomas


My dearest grandfather
Richmond
February 1826
Last night I recieved yours of the 8th and 11th conveying the heart rending intelligence of the death of my beloved sister. an event for which I had been in a manner prepared by previous letters from home, and adding another pang to your afflictions. Let me entreat you to sustain yourself and cheer up with the hope of better times. we have proceeded slowly but surely we hope in our business here. the vote given the other day was without debate or the reading of the bill; its enemies had been active against it and shuned discussion. we believe a reaction has taken place and that it will be carried by a large Majority the unanimous opinion of all its friends is that it is daily gaining ground. it would have been acted upon to day but for the death of a member for which the house adjourned yesterday & a pageant in delivering a sword to commodore Warrington to day; it will be certain to be taken up day after to morrow and by the next mail I hope to communicate its passage thro the lower house; It will pass the senate by a large vote. Preserve your self for our sakes. if the worst should happen which I again repeat I do not in the least apprehend neither my mother or yourself can ever want comforts as long as you both live. I have property enough for us all and it shall ever be my pride and happiness to watch over you both with the warmest affection and guard you against the shafts of adversity. How wretched are those possessing large property and unfortunate in the vices and ingratitude of their children. How rich you are in the virtues and devoted attachment of yours. preserve your health and spirits and all other ills are but comparative & imagenary: under the worst possible circumstance, we shall all be rich enough for our desires and on the passage of this bill (which is not doubted by its friends) our ills will vanish like smoke.your devoted grandsonTh J Randolph